Exhibit 10.1

November 13, 2013

Manitex LiftKing, ULC

7135 Islington Avenue

Woodbridge, Ontario

Ladies and Gentlemen:

This letter constitutes a second amendment and restatement of that certain
letter agreement by and between COMERICA BANK (“Bank”), a Texas banking
association and authorized foreign bank under the Bank Act (Canada), successor
in interest by merger to Comerica Bank, a Michigan banking corporation, and
MANITEX LIFTKING, ULC, an Alberta corporation (the “Company”), dated on or about
December 29, 2006, and an amendment and restatement of that certain letter
agreement by and between Bank and Company, dated on or about December 23, 2011,
pertaining to certain loans and other credit which Bank has made and/or may from
time to time hereafter make available to Company.

In consideration of all present and future loans, advances and other credit from
time to time made available by Bank to or in favour of Company, and in
consideration of all present and future Liabilities of Company to Bank, Company
represents, warrants, covenants and agrees as follows:

1. Definitions.

(a) As used in this Agreement, the following terms shall have the following
respective meanings:

“Advance” has the meaning ascribed thereto in the L/C Line of Credit Note.

“Aggregate Contract Advances” means the aggregate of all Advances made by Bank
to Company during the term of the Guaranteed Contract from the date of the
Guaranteed Contract through to the completion of the Guaranteed Contract and
delivery of the goods to the applicable account debtor.

“Agreement” means this Letter Agreement, as the same may be amended from time to
time.

“Applicable Interest Rate” has the meaning ascribed thereto in the L/C Line of
Credit Note.

“Canadian Benefit Plan” means all material employee benefit plans or
arrangements maintained or contributed to by a Person that are not Canadian
Pension Plans, including all profit sharing, savings, supplemental retirement,
retiring allowance, severance, pension, deferred compensation, welfare, bonus,
incentive compensation, phantom stock, legal services, supplementary
unemployment benefit plans or arrangements and all life, health, dental and
disability plans and arrangements in which the employees or former employees of
such Person participate or are eligible to participate but excluding all stock
option or stock purchase plans.

“Canadian Borrowing Base Certificate” shall have the meaning given to it in the
Credit Agreement.

“Canadian Dollars” and the sign “C$” means the lawful money of Canada.

“Canadian Pension Plan” means all plans and arrangements which are considered to
be pension plans for the purposes of any applicable pension benefits standard
statute and/or regulation in Canada established, maintained or contributed to by
a Person for its employees or former employees.

“Canadian Revolving Credit” shall have the meaning given to it in the Credit
Agreement.



--------------------------------------------------------------------------------

“Canadian Revolving Credit Obligations” means any and all indebtedness,
obligations and liabilities of the Company to Bank, as Canadian Lender (as
defined in the Credit Agreement), under the Canadian Revolving Credit.

“Cash Collateralize” means to deliver cash collateral to the Bank, in an amount
equal to one hundred percent (100%) of the aggregate face amount of each
outstanding EDC Letter of Credit, as applicable, to be held as cash collateral
for outstanding EDC Letters of Credit, pursuant to documentation reasonably
satisfactory to the Bank.

“Corporate Guarantor” means, jointly and severally, Manitex International, Inc.,
a Michigan corporation and Manitex, LLC, a Delaware limited liability company

“Credit Agreement” means the credit agreement dated as of the August 19, 2013 by
and among Manitex, Inc., a Texas corporation, Manitex Sabre, Inc., a Michigan
corporation, Badger Equipment Company, a Minnesota corporation, Manitex Load
King, Inc., a Michigan corporation, Corporate Guarantor, Company, Liftking,
Inc., a Michigan corporation, the financial institutions from time to time
signatory thereto, Comerica Bank, a Texas banking association, in its capacity
as US Agent (as defined in the Credit Agreement), for and on behalf of the US
Lenders (as defined in the Credit Agreement), Comerica Bank, a Texas banking
association and authorized foreign bank under the Bank Act (Canada), in its
capacity as the Canadian Agent (as defined in the Credit Agreement), for and on
behalf of the Canadian Lenders (as defined in the Credit Agreement).

“Debt” means as of any applicable time of determination thereof, any liability
of a Person at such time, whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, joint or several, as
determined in accordance with GAAP.

“Default” means any condition or event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.

“Disbursement Date” means each date upon which the Bank makes an Advance or
issues and EDC Letter of Credit to the Borrower.

“EDC” means Export Development Canada, a corporation established by an Act of
the Parliament of Canada.

“EDC Cost” means the amount charged by EDC to the Bank in connection with the
issue of an EDC Guarantee.

“EDC Guarantee” means the guarantee provided by EDC under their export guarantee
program which guarantee is in full force and effect with a scheduled maturity
date more than 45 days after the date of the first Request for Advance submitted
for a Guaranteed Contract for which no previous Request for Advance was
submitted, which guarantee may be amended, extended, restated or replaced from
time to time.

“EDC L/C Guarantee” means a guarantee issued by the EDC whereby EDC guarantees
to Bank 100% of the reimbursement obligations of Borrower under an EDC Letter of
Credit, in form and content satisfactory to Bank.

“EDC Letter of Credit” means a letter of credit issued under the EDC Letter of
Credit Facility.

“EDC Letter of Credit Facility” means the letter of credit facility in the EDC
Letter of Credit Facility described in Section 2(c)(i) of this Agreement.

“EDC Letter of Credit Facility Amount” means Two Million Canadian Dollars
(C$2,000,000) or the Equivalent Amount in US Dollars.



--------------------------------------------------------------------------------

“EDC Letter of Credit Fee” means a fee equal to the EDC Cost plus 3.25%, per
annum calculated against the face amount and over the term of each EDC Letter of
Credit.

“EDC Letter of Credit Obligations” means, at any time, an amount equal to the
sum of (a) the aggregate of the then undrawn and unexpired amount of all then
outstanding EDC Letters of Credit and (b) the aggregate amount of drawings under
all EDC Letters of Credit which have not been reimbursed by Borrower.

“Effective Date” means November 13, 2013.

“Environmental Laws” means all statutes, laws, codes, ordinances, rules,
regulations, judgments. orders, decrees and directives issued by any federal,
state, provincial, local, municipal, foreign or other governmental or quasi-
governmental authority or body (or any agency, instrumentality or political
subdivision thereof) pertaining to hazardous or toxic materials, including,
without limitation, any hazardous materials or wastes, toxic substances,
flammable, explosive or radioactive materials, asbestos, and/or other similar
materials; any so- called “superfund” or “superlien” law pertaining to hazardous
or toxic materials on or about any property at any time owned, leased or
otherwise used by the Company, or any portion thereof; including, without
limitation, those relating to soil, surface, subsurface groundwater conditions
and the condition of the ambient air; and any other federal, state, provincial,
local, municipal or foreign statute, law, ordinance, code, rule, regulation,
judgment, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic, radioactive, flammable or
dangerous waste, substance or material, as now or at any time hereafter in
effect.

“Equivalent Amount” has the meaning ascribed thereto in the Specialized
Equipment Export Master Note.

“Event of Default” means the occurrence or existence of any of the conditions or
events set forth in Section 7 of this Agreement.

“Financed Goods” means the goods which are the subject of the applicable
Guaranteed Contract.

“GAAP” means generally accepted accounting principles in effect in the US from
time to time, consistently applied, as modified by the Financial Accounting
Standards Board.

“Guaranteed Contract” means a contract for the manufacture of specialized
transporters or other equipment for export from Canada which is guaranteed by
the EDC Guarantee.

“Hazardous Materials” means all of the following: any asbestos, petroleum,
petroleum by-products, flammable explosives, radioactive materials, and any
hazardous or toxic materials, as defined in any applicable Environmental Law.

“Liabilities” means (i) any and all indebtedness, obligations and liabilities of
the Company to the Bank arising under this Agreement, the Specialized Equipment
Export Master Note and any other document and instrument relating to the
Specialized Equipment Export Facility; and (ii) the Canadian Revolving Credit
Obligations, which Canadian Revolving Credit Obligations, and all terms and
conditions under the Credit Agreement related thereto, are incorporated herein
by reference.

“L/C Line of Credit Note” means the master revolving demand note, in the
original principal amount of US$2,000,000 (or the Equivalent Amount in Canadian
Dollars), executed and delivered by Company to Bank, dated as of November, 13,
2013, as same may be extended, amended, modified, and/or restated from time to
time.

“Loan Documents” means this Agreement and any and all promissory notes,
instruments, documents, guarantees, security agreements, financing statements
and agreements at any time evidencing, governing, securing or otherwise relating
to any of the Liabilities.



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) any materially adverse effect with respect
to the operations, business, properties, assets, nature of assets, liabilities
(contingent or otherwise), financial condition or prospects of Company; or
(b) any facts or circumstance which singly or in the aggregate create a
reasonable likelihood that the Bank will be rendered unable to enforce in any
rights or remedies purported to be granted it under any of the Loan Documents.

“Maximum L/C Revolving Amount” means US$2,000,000 or the Equivalent Amount in
Canadian Dollars.

“Person” or “person” means any individual, corporation, partnership, unlimited
liability company, limited liability company, trust, incorporated or
unincorporated organization, joint venture, joint stock company, a government,
or any agency or political subdivision thereof, or any other entity of any kind.

“Request for Advance” means a request for advance issued by Company under the
Specialized Equipment Export Master Note in the form attached thereto.

“Scheduled Payment Date” means the date corresponding to (i) sixty (60) days
after the Company ships the Financed Goods to, or as directed by, the purchaser
of the Financed Goods, or (ii) five (5) Business Days after the Company receives
payment in full for such Financed Goods.

“Specialized Equipment Export Facility” means that revolving loan facility
provided by Bank to Company, available in Canadian and/or US Dollars, to finance
the costs of material and labour of certain contracts for the manufacture of
specialized transporters or other equipment for export from Canada.

“Specialized Equipment Export Master Note” means the second amended and restated
specialized equipment export master revolving note, in the original principal
amount of US$3,000,000 (or the Equivalent Amount in Canadian Dollars), executed
and delivered by Company to Bank, dated as of November 13, 2013, as same may be
extended, amended, modified, and/or restated from time to time.

“US Dollars” and the sign “US$” means the lawful money of the United States of
America.

(b) Unless expressly provided to the contrary, all accounting and financial
terms and calculations hereunder or pursuant hereto shall be defined and
determined in accordance with GAAP.

2. Each loan, advance or other extension of credit made by Bank to or otherwise
in favour of Company shall be evidenced by and subject to a promissory note or
other agreement or evidence of indebtedness acceptable to Bank, in each case,
executed and delivered by Company to Bank, including but not limited to:

(a) Specialized Equipment Export Facility. The Specialized Equipment Export
Facility pursuant to which Bank has made available to Company revolving advances
evidenced by the Specialized Equipment Export Master Note providing the terms
for the interest, principal, payments, maturity, advance procedures under the
Specialized Equipment Export Facility and subject to the following terms and
conditions:

(i) proceeds of the Specialized Equipment Export Facility may only be utilized
to fund the costs of material and labour under a Guaranteed Contract or to fund
an EDC L/C Advance;

(ii) the EDC Guarantee must be in full force and effect and/or the EDC L/C
Guarantee with respect to any EDC L/C Advance;

(iii) a Request for Advance must be submitted to Bank at least 45 days prior to
the expiration date of the EDC Guarantee;



--------------------------------------------------------------------------------

(iv) a Request for Advance must contain all receipts, invoices, documents and
calculations as required under the Specialized Equipment Export Master Note;

(v) the aggregate advances under any Guaranteed Contract shall not exceed 90% of
the material costs and labour incurred in connection with such Guaranteed
Contract or 90% of the purchase price provided in the Guaranteed Contract;

(vi) the principal amount of the Aggregate Contract Advances under a Guaranteed
Contract shall be due and payable, with all accrued interest applicable thereon,
on the Scheduled Payment date; and

(vii) all terms conditions and requirements as set forth in the Specialized
Equipment Export Master Note.

(b) L/C Line of Credit. Subject to the terms and conditions of this Agreement,
Bank may, acting in its sole discretion, make loans in the form of EDC Letters
of Credit to Borrower on a revolving basis in such amount as Borrower shall
request in accordance in accordance with the terms and conditions set forth in
this Agreement at any time from the Effective Date until demand (unless sooner
accelerated pursuant to the terms of this Agreement), up to an aggregate
principal amount outstanding at any time not to exceed the lesser of the Maximum
L/C Revolving Amount, provided that each Disbursement Date under this Agreement
must be a Business Day. Advances under the L/C Line of Credit are only available
by way of EDC Letters of Credit.

(c) EDC Letter of Credit Facility.

(i) Establishment of EDC Letter of Credit Facility. Subject to the terms and
conditions of this Agreement, Bank agrees to make available to Borrower the EDC
Letter of Credit Facility in an amount up to the EDC Letter of Credit Facility
Amount for the purpose of issuing stand-by letters of credit and documentary
letters of credit to certain customers. Each EDC Letter of Credit shall have an
initial expiration date not later than one (1) year from its date of issuance
(subject to renewals). All amounts outstanding under the EDC Letter of Credit
Facility are payable on demand.

(ii) Conditions to Issuance of EDC Letters of Credit. No EDC Letter of Credit
shall be issued pursuant to Section 2(c)(i) hereof unless, as of the requested
date for issuance:

 

  (1)

after giving effect to such issuance of any such EDC Letter of Credit, the
aggregate EDC Letter of Credit Obligations would not exceed the EDC Letter of
Credit Facility Amount;

 

  (2)

the Borrower has delivered to Bank, not less than five (5) Business Days prior
to the date for issuance, the Letter of Credit Agreement related thereto,
together with such other documents and materials as may be required pursuant to
the terms thereof, and the terms of the proposed letter of credit shall be
satisfactory to Bank;

 

  (3)

the execution of the Letter of Credit Agreement with respect to the letter of
credit requested will not violate the terms and conditions of any contract,
agreement or other borrowing of Borrower;

 

  (4)

no order, judgment or decree of any court, arbitrator or governmental authority
shall purport by its terms to enjoin or restrain Bank from issuing the letter of
credit, and no law, rule, regulation, request or directive (whether or not
having the force of law) of or from any governmental authority shall prohibit or
request that Bank refrain from issuing, the letter of credit requested or
letters of credit generally;



--------------------------------------------------------------------------------

  (5)

Bank shall have received the issuance fee required in connection with the
issuance of such letter of credit pursuant to Section 2(c)(iv);

 

  (6)

Bank has received an EDC Guarantee; and

 

  (7)

all of the conditions set forth in paragraph (c) of this Section 2 are satisfied
as of the date of such request and shall be satisfied as of the date requested
for issuance of such EDC Letter of Credit.

Each Letter of Credit Agreement submitted to Bank pursuant hereto shall
constitute the certification by Borrower of the matters set forth in this
Section 2(c)(ii) (1) through (7)

(iii) Draws Under EDC Letters of Credit.

 

  (1)

Upon receipt of any draw against an EDC Letter of Credit, Bank shall promptly
notify Borrower of the amount of such draw and the date for payment of such
draw. Borrower hereby agrees to deposit with Bank, on the third (3rd) Business
Day subsequent to such notice, funds sufficient to pay all EDC Letter of Credit
Obligations with respect to such draw (“EDC Drawing Payment”).

 

  (2)

In the event that Borrower fails to make the applicable EDC Drawing Payment
(i) the amount of such EDC Drawing Payment shall become an Advance (in the
currency in which the drawing was made) (“EDC L/C Advance”) provided that, in
the event that the drawing was made in a currency other than Canadian Dollars or
US Dollars, the amount of such EDC L/C Advance shall be the Equivalent Amount in
Canadian Dollars; (ii) the EDC L/C Advance shall bear interest at the Applicable
Interest Rate then in effect, which interest shall be payable on demand; and
(iii) Borrower shall not be entitled to request the issuance of EDC Letters of
Credit, until Bank has received the applicable EDC Drawing Payment indefeasibly
in full amount together with any accrued interest, fees and /or, as applicable
any currency exchange amounts.

(iv) EDC Letter of Credit Fees. Borrower shall pay to Bank letter of credit fees
upon the date of issuance of each EDC Letter of Credit in the amount equal to
the EDC Letter of Credit Fee. Such fees shall be assessed for the actual number
of days from the date of issuance until the date of expiration of such letter of
credit.

(v) Standard Fees. In connection with the letters of credit, Borrower will pay
Bank, letter of credit issuance fees and standard administration, payment and
cancellation charges assessed by Bank, at the times, in the amounts customarily
charged by Bank at such time with respect to its letters of credit generally.

(vi) Obligations Irrevocable. The obligations of Borrower to make payments with
respect to EDC Letter of Credit Obligations under Sections 2(c)(iv) and 2(c)(v)
hereof shall be irrevocable and not be subject to any qualification or exception
whatsoever, including:

(1) invalidity or unenforceability of this Agreement or any of the other Loan
Documents or any of their provisions;

(2) the existence of any claim, set-off, defense or other right which Borrower
may have against a beneficiary named in a letter of credit, or any other Person;



--------------------------------------------------------------------------------

(3) any draft, certificate or any other document presented in connection with an
EDC Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect, except to the extent resulting from the willful misconduct or gross
negligence on the part of Bank;

(4) the occurrence of any Default or Event of Default;

(5) payment by Bank under any EDC Letter of Credit against presentation of a
draft or accompanying certificate which does not strictly comply with the terms
of the Letter of Credit (unless such payment resulted from the gross negligence
or wilful misconduct of the Bank) including failure of any documents to bear any
reference or adequate reference to such Letter of Credit;

(6) any failure, omission, delay or lack on the part of Bank or any party to
this Agreement or any of the Loan Documents to enforce, assert or exercise any
right, power or remedy conferred upon Bank or any such party under this
Agreement or any Loan Documents, or any other acts or omissions on the part of
Bank or any such party;

(7) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets of Borrower; the
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangements, composition with creditors or readjustment or
other similar proceedings affecting Borrower, or any of its assets, or any
allegation or contest of the validity of this Agreement or any of the Loan
Documents, in any such proceedings; and

(8) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, and any other event or action that would, in the absence
of this clause and other than as a result of the misconduct or gross negligence
of Bank, result in the release or discharge by operation of law of Borrower from
the performance or observance of any obligation, covenant or agreement contained
in this Agreement or any of the Loan Documents.

(vii) Indemnification. Borrower agrees to indemnify, defend and hold Bank
harmless from and against any and all claims, damages, losses, liabilities,
costs or expenses whatsoever which Bank may incur (or which may be claimed
against Bank by any Person) by reason of or in connection with the execution and
delivery or transfer of, or payment or failure to pay under, any EDC Letter of
Credit; provided, however, that Borrower shall not be required to indemnify Bank
pursuant to this Section 2(c)(vii) for claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by the willful
and wrongful failure or willful and wrongful misconduct or gross negligence of
Bank. Nothing in this Section 2(c)(vii) is intended nor shall be deemed to
limit, reduce or otherwise affect in any manner whatsoever the reimbursement
obligations of Borrower contained in Sections 2(c)(iv) and 2(c)(v) hereof.

(d) General Conditions to Advances and Issuance of EDC Letters of Credit under
2(b) and 2(c). The obligations of Bank to make any Advance or issue any EDC
Letter of Credit, in addition to all other conditions provided herein, are
subject to the following conditions:

(i) Bank shall not know or have any reason to believe that, as of such
Disbursement Date:

 

  (1)

Any Default or Event of Default has occurred and is continuing:

 

  (2)

Any warranty or representation set forth in Section 6 of this Agreement shall
not be true and correct; or

 

  (3)

Any provision of law, any order of any court or other agency of government or
any regulation, rule or interpretation thereof shall have had any material
adverse effect on the validity or enforceability of this Agreement, the Loan
Documents, or the other documents contemplated hereby.



--------------------------------------------------------------------------------

(e) Canadian Revolving Credit. Subject to the terms and conditions of the Credit
Agreement, Comerica Bank as a Canadian Revolving Lender shall make available to
Borrower advances of the Canadian Revolving Credit. The Credit Agreement shall
govern all terms, conditions and provisions pertaining to the Canadian Revolving
Credit and nothing provided herein shall amend or modify the terms thereof. The
Canadian Revolving Credit Obligations are outstanding under the Credit Agreement
and the reference to such Canadian Revolving Credit Obligations hereunder is not
intended to create a new or separate obligation but is only referenced hereunder
to detail all obligations of Borrower owing to Bank in all agreements which
include Borrower and Bank as parties.

3. Company hereby represents and warrants, and such representations and
warranties shall be deemed to be continuing representations and warranties
during the entire life of this Agreement, and thereafter, so long as any
Liabilities remain unpaid and outstanding:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the Province of Alberta, it is duly qualified and authorized
to do business in each jurisdiction where the character of its assets or the
nature of its activities makes such qualification necessary, and it has the
legal power and authority to own its properties and assets and to carry out its
business as now being conducted; execution, delivery and performance of this
Agreement, and any and all other Loan Documents to which Company is a party or
by which it is otherwise bound, are within Company’s corporate powers and
authorities, have been duly authorized by all requisite corporate or other
necessary or appropriate action, and are not in contravention or violation of
law or the terms of Company’s organizational or other governing documents, and
do not require the consent or approval of any governmental body, agency or
authority; and this Agreement, and any other Loan Documents contemplated hereby,
when executed, issued and/or delivered by Company, or by which Company is
otherwise bound, will be valid and binding and legally enforceable against
Company in accordance with their terms, subject to limitations as to
enforceability that might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.

(b) The execution, delivery and performance of this Agreement and any other Loan
Documents required under or contemplated by this Agreement to which Company is a
party or by which it is otherwise bound, and the issuance of this Agreement and
any such other Loan Documents by Company, and the borrowings and other
transactions contemplated hereby and thereby, are not in contravention or
violation of the unwaived terms of any indenture, agreement or undertaking to
which Company is a party or by which it or any of its property or assets is
bound, and will not result in the creation or imposition of any lien, hypothec
or encumbrance of any nature whatsoever upon any of the property or assets of
Company, except to or in favour of Bank.

(c) No litigation or other proceeding before any court or administrative agency
is pending, or, to the knowledge of Company, or any of its members, is
threatened against Company which might have a Material Adverse Effect.

(d) There are no security interests in, liens, hypothecs, mortgages, or other
encumbrances on any of Company’s property or assets, except Permitted
Encumbrances (as hereinafter defined).

(e) There exists no Default or Event of Default under any of the Liabilities.

(f) The most recent financial statements with respect to Company delivered to
Bank fairly present the financial condition of Company as of the date thereof
and for the period(s) covered thereby in accordance with GAAP without footnotes,
and since September 30, 2006, there has been no material adverse change in the
condition (financial or otherwise) of Company.

(g) Company has not used Hazardous Materials on, in, under or otherwise
affecting any real or personal property now or at any time owned, occupied or
operated by Company or upon which Company has a



--------------------------------------------------------------------------------

place of business (collectively and severally, the “Property”) in any manner
which violates, in any material respect, any Environmental Laws; and to the best
of Company’s knowledge, no prior owner, occupant or operator of any of the
Property, or any current or prior owner, occupant or operator thereof, has used
any Hazardous Materials on or affecting the Property in any manner which
violates, in any material respect, any Environmental Law(s). Company has never
received any notice of any violation of any Environmental Laws, and to the best
of Company’s knowledge, there have been no actions commenced or threatened by
any party against Company or any of the Property for non-compliance with any
Environmental Laws.

4. So long as Bank shall have any commitment or obligation, if any, to make any
loans or extend credit to or in favour of Company, and so long as any
Liabilities remain unpaid and outstanding, Company covenants and agrees that it
shall:

(a) Furnish to Bank, or cause to be furnished to Bank, in each case, in form and
detail and on a reporting basis satisfactory to Bank, the following:

(i) Company shall include a detailed list of all Financed Goods and all related
account debtors and Accounts derived from the sales of Financed Goods in the
Canadian Borrowing Base Certificate;

(ii) Intentionally Deleted;

(iii) as soon as available, and in any event not later than twenty five
(25) days after and as of the end of each month, a progress report for each
Guaranteed Contract executed by the chief executive or chief financial officer
of Company, detailing the anticipated delivery date of the Financed Goods, the
aggregate material and labour costs as of the date of such report, total
deposits and/or instalment payments received from purchaser and copies of any
amendment s to the Guaranteed Contract;

(iv) as soon as possible after becoming aware of the occurrence or existence of
any default or event of default under a Guaranteed Contract or any anticipated
inability to comply with the material terms of a Guaranteed Contract, and in any
event, (x) within five (5) business days of such default Company shall provide
Bank with verbal notice of such default, and (y) within ten (10) business days
of such default Company shall provide Bank with a written statement of an
officer of the Company setting forth the details of such default, event of
default or non-compliance with material terms and the action which Company has
taken or caused to be taken, or proposes to take or cause to be taken, with
respect thereto; and

(v) as soon as possible after becoming aware of the occurrence or existence of
any Default or Event of Default, and in any event, (x) within five (5) business
days of such Default or Event of Default Company shall provide Bank with verbal
notice of such Default or Event of Default, and (y) within ten (10) business
days of such Default or Event of Default Company shall provide Bank with a
written statement of an officer of the Company setting forth the details of such
Default or Event of Default, and the action which Company has taken or caused to
be taken, or proposes to take or cause to be taken, with respect thereto; and

(vi) promptly, at such times as Bank may reasonably require, in form and detail
reasonably satisfactory to Bank, such other information and reports as may be
required under the terms of any Loan Documents or as Bank may request from time
to time.

(b) Keep proper books of record and account in which full and correct entries
shall be made of all of its financial transactions and its assets and businesses
so as to permit the presentation of financial statements (including, without
limitation, those financial statements to be delivered to Bank pursuant to
Section 4(a) above) prepared in accordance with GAAP; permit Bank, or its
representatives, at reasonable times and intervals, to visit all of Company’s
offices and to make inquiries as to Company’s financial matters with its
officers, employees, and independent certified public accountants; and permit
Bank. through Bank’s authorized attorneys, accountants and representatives, to
inspect, audit and examine Company’s books, accounts, records, ledgers and
assets and



--------------------------------------------------------------------------------

properties of every kind and description, wherever located, twice each year, on
reasonable notice, and at all reasonable times during normal business hours.
Company shall reimburse Bank for all costs and expenses incurred by Bank in
connection with such semi-annual inspections, examinations and audits, and shall
pay to Bank such fees as Bank may charge in respect of such inspections,
examinations and audits, or as otherwise mutually agreed upon by Company and
Bank; provided that the limitation on payment and the number of audits shall not
apply following the occurrence and during the continuance of an Event of
Default.

(c) Keep its insurable properties (including, without limitation, any collateral
at any time securing all or any part of the Liabilities) adequately insured and
maintain (i) insurance against fire and other risks customarily insured against
under an “all- risk” policy and such additional risks customarily insured
against by companies engaged in the same or a similar business to that of
Company, (ii) necessary workers’ compensation insurance, (iii) public liability
and product liability insurance, and (iv) such other insurance as may be
required by law or as may be reasonably required in writing by Bank, all of
which insurance shall be in such amounts, contain such terms, be in such form,
be for such purposes, prepaid for such time periods. All such policies shall
contain a provision whereby they may not be cancelled or materially amended
except upon thirty (30) days’ prior written notice to Bank. Company will
promptly deliver to Bank, at Bank’s request, evidence satisfactory to Bank that
such insurance has been so procured and, with respect to casualty insurance,
made payable to Bank. If Company fails to maintain satisfactory insurance as
herein provided, Bank shall have the option (but not the obligation) to do so,
and Company agrees to repay Bank, upon demand, with interest at the highest rate
of interest applicable to any of the Liabilities, all amounts so expended by
Bank.

(d) Pay promptly and within the time that they can be paid without late charge,
penalty or interest, all taxes, assessments and similar imposts and charges of
every kind and nature properly and lawfully levied, assessed or imposed upon
Company and/or its property, except to the extent being contested in good faith
and, if requested by Bank, bonded in an amount and manner satisfactory to Bank.
If Company fails to pay such taxes and assessments within the time they can be
paid without penalty, late charge or interest, Bank shall have the option (but
not the obligation) to do so, and Company agrees to repay Bank, upon demand,
with interest at the highest rate of interest applicable to any of the
Liabilities, all amounts so expended by Bank.

(e) Do or cause to be done all things necessary to preserve and keep in full
force and effect Company’s corporate existence, rights and franchises and comply
with all applicable laws; continue to conduct and operate its business
substantially as conducted and operated during the present and preceding
calendar year; at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property and keep the same in
good repair, working order and condition to the extent they are needed in the
ordinary course of the Company’s business; and from time to time make, or cause
to be made, all needed and necessary proper repairs, renewals, replacements,
betterments and improvements thereto so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

(f) To the extent applicable, ensure that at all times each Canadian Pension
Plan and Canadian Benefit Plan is administered in a timely manner in all
respects in accordance with applicable plan text, funding agreements, the Income
Tax Act (Canada) and other applicable laws.

(g) Comply in all material respects with all applicable Environmental Laws, and
maintain all material permits, licenses and approvals required under applicable
Environmental Laws; and promptly provide to Bank, immediately upon receipt
thereof, copies of any material correspondence, notice, pleading, citation,
indictment, complaint, order, decree, or other document from any source
asserting or alleging a violation of any Environmental Laws by Company, or of
any circumstance or condition which requires or may require a financial
contribution by Company, or a clean-up, removal, remedial action or other
response by or on behalf of Company under applicable Environmental Law(s), or
which seeks damages or civil, criminal, or punitive penalties from Company for
any violation or alleged violation of any Environmental Law(s) by Company.
Company hereby indemnifies, saves and holds Bank, and any of Bank’s past,
present and future officers, directors, shareholders, employees, representatives
and consultants, harmless from any and all losses, damages, suites, penalties,
costs, liabilities and expenses (including, without limitation, reasonable legal
expenses and attorneys’ fees) incurred or arising out of any claim, loss or
damage of any property, injuries to or death of any persons, contamination of or



--------------------------------------------------------------------------------

adverse effects on the environment, or other violation of any applicable
Environmental Law(s), in any case, caused by Company, or in any way related to
any property owned or operated by Company, or due to any acts of Company, or any
of its officers, directors, shareholders, employees, consultants and/or
representations; provided, however, that the foregoing indemnification shall not
be applicable, and Company shall not be liable for any such losses, damages,
suits, penalties, costs, liabilities or expenses, to the extent (but only to the
extent) the same arise or result from any gross negligence or wilful misconduct
of Bank or any of Bank’s past, present and future officers, directors,
shareholders, employees, representatives or consultants.

(h) Maintain all of its bank accounts with Bank.

5. So long as Bank shall have any commitment or obligation, if any, to make any
loans or extend credit to or in favour of Company, and so long as any
Liabilities remain unpaid and outstanding, Company covenants and agrees that it
shall not, without the prior written consent of Bank:

(a) Issue any additional stock, or any warrant, right or option relating thereto
or any security convertible into any of the foregoing.

(b) Purchase, redeem, retire or otherwise acquire any of its capital stock, or
make any commitment to do so.

(c) Create, incur, assume or suffer to exist any mortgage, pledge, encumbrance,
security interest, lien or charge of any kind upon any of its property or
assets, whether now owned or hereafter acquired, other than the following
(collectively, “Permitted Encumbrances”):

(i) existing liens, hypothecs, mortgages, security interests and encumbrances to
the extent set forth on attached Schedule 5(c) attached hereto;

(ii) Permitted Liens (as defined under the Credit Agreement).

(d) Incur, create, assume or permit to exist any Debt of any kind or nature
whatsoever, except for (i) the Liabilities, (ii) Indebtedness (as defined in the
Credit Agreement) as permitted under the Credit Agreement, and (iii) existing
indebtedness to the extent set forth on attached Schedule 5(d) attached hereto.

(e) Make loans, advances or extensions of credit to any Person, except sales on
open account in the ordinary course of business.

(f) Guarantee or otherwise, directly or indirectly, in any way be or become
responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, agreement for the furnishing of
funds to any other Person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan, for the purpose
of paying or discharging (or causing the payment or discharge of) the
indebtedness of any other Person, or otherwise, except (i) guaranties in favour
of Bank and Bank as agent for and on behalf of the Canadian Revolving Credit
Lenders (as defined in the Credit Agreement); (ii) the endorsement of negotiable
instruments in the ordinary course of business for deposit or collection; and
(iii) obligations of any parent, subsidiary or otherwise related company.

(g) Subordinate any indebtedness due to it from any Person to indebtedness of
other creditors of such Person.

(h) Sell, lease (as lessor), transfer or otherwise dispose of any of its
properties or assets, except as to the sale of inventory or other assets in the
ordinary course of business; (ii) change its name, consolidate with or merge
into any other Person, permit any other Person to merge into it; (iii) acquire
all or substantially all the properties or assets of any other Person;
(iv) enter into any reorganization or recapitalization, or reclassify its
membership interests; or (v) enter into any sale-leaseback transaction.



--------------------------------------------------------------------------------

(i) Allow any fact, condition or event to occur or exist with respect to any
employee pension or profit sharing plan established or maintained by it which
might constitute grounds for termination of any such plan or for the court
appointment of a trustee to administer any such plan; or permit any such plan to
be the subject of termination proceedings (whether voluntary or involuntary)
which may result in a liability of Company to any Person.

(j) Furnish Bank with any certificate or other document that contains any untrue
statement of a material fact or omits to state a material fact necessary to make
such certificate or document not misleading in light of the circumstances under
which it was furnished.

(k) Apply any of the proceeds of any loan, advance or other extension of credit
by Bank to or in favour of Company, to the purchase or carrying of any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or any regulations, interpretations or rulings
thereunder.

6. An “Event of Default” shall be deemed to have occurred or exist under this
Agreement upon the occurrence and/or existence of any of the following
conditions or events:

(a) Company shall fail to pay the principal of or interest on or shall otherwise
fail to pay any other amount owing by Company to Bank, when due, under any of
the Liabilities;

(b) any representation, warranty, certification or statement made or deemed to
have been made by Company herein, or by any other Person (including, without
limit, Company) in any certificate, financial statement or other document or
agreement delivered by or on behalf of Company in connection with the
Liabilities or any of the Loan Documents, shall prove to be untrue in any
material respect;

(c) Company shall fail to observe or perform in any material respect any
condition, covenant or agreement of Company set forth in Section 4(c) or
Section 5;

(d) Company shall fail to observe or perform any condition, covenant or
agreement of Company set forth in Section 4(a) and such failure shall continue
for ten (10) days;

(e) Company shall fail to observe or perform any other condition, covenant or
agreement of Company set forth in any other provisions of this Agreement (other
than as provided in subparagraphs (a), (b), (c) and (d) above) and such failure
shall continue for thirty (30) days after the earlier of (i) the day the Company
became aware of such condition or noncompliance, or (ii) the day notice thereof
was sent by Bank to Company;

(f) Company shall fail to observe or perform any condition, covenant or
agreement of Company set forth in any other Loan Document (other than as
provided in subparagraphs (a), (b), (c) and (d) above), and such default shall
remain unremedied or uncured beyond thirty (30) days after the earlier of
(i) the day the Company became aware of such condition or noncompliance, or
(ii) the day notice thereof was sent by Bank to Company;

(g) if there shall be any change, for any reason whatsoever, in the ownership or
control of Company which, in the sole reasonable discretion or Bank, could
result in a material adverse effect upon Company’s business, assets or
operations;

(h) if a Default (as such term is defined in the Credit Agreement) or an Event
of Default (as such term is defined in the Credit Agreement) occurs under the
Credit Agreement;

(i) if there shall be rendered against Company one or more judgments or decrees
involving an aggregate liability of C$500,000.00 or more, which has or have
become non-appealable and shall remain undischarged, unsatisfied by insurance
and unstayed for more than 30 days, whether or not consecutive; or if a writ of
attachment or garnishment against the property of Company shall be issued and
levied in an action claiming C$500,000.00 or more and not released or appealed
and bonded in an amount and manner satisfactory to Bank within 30 days after
such issuance and levy;



--------------------------------------------------------------------------------

(j) if Company shall voluntarily suspend transaction of its business; or if
Company shall not pay its debts as they mature, except for ordinary trade
payables, or shall make a general assignment for the benefit of creditors; or
the commencement or acquiescence of Company of or in proceedings for substantive
relief in any bankruptcy, insolvency, debt restructuring, reorganization,
readjustment of debt, dissolution, liquidation or other similar proceedings
(including, without limitation, proceedings under the Bankruptcy Code,
Bankruptcy and Insolvency Act (Canada), the Winding-up and Restructuring Act 
(Canada), the Companies’ Creditors Arrangement Act (Canada), or other similar
federal, state or provincial legislation) including, without limitation, the
filing of a proposal or plan of arrangement or a notice of intention to file
same, or proceedings for the appointment of a trustee, interim receiver,
receiver, receiver and manager, custodian, liquidator, provisional liquidator,
administrator, sequestrator or other like official with respect to Company or
all or any substantial part of the assets of Company, or any similar relief
which has not been dismissed or stayed within 30 days;

(k) if the EDC Guarantee and/or EDC L/C Guarantee cease for any reason to be in
full force and effect, or mature and are not extended, or any event of default
occurs under the EDC Guarantee or the EDC L/C Guarantee, while any advances
remain outstanding under the Specialized Equipment Export Facility or the EDC
Letter of Credit Facility; or

(l) upon the occurrence or existence of any “Default” or “Event of Default”, as
the case may be, set forth in any other Loan Document with Bank.

7. Upon the occurrence and at any time during the continuance or existence of
any Event of Default, Bank may give notice to Company declaring all outstanding
Liabilities to be due and payable, whereupon all such Liabilities then
outstanding shall immediately become due and payable, without further notice or
demand, and any commitment or obligation, if any, on the part of Bank to make
loans or otherwise extend credit to or in favour of Company shall immediately
terminate. Further, upon the occurrence or at any time during the continuance or
existence of any Event of Default hereunder, Bank may collect, deal with and
dispose of all or any part of any security in any manner permitted or authorized
by the Personal Property Security Act (Ontario) or other applicable law
(including public or private sate), and after deducting expenses (including,
without limitation, reasonable attorneys’ fees and expenses), Bank may apply the
proceeds thereof in part or full payment of any of the Liabilities, whether due
or not, in any manner or order Bank elects. In addition to the foregoing, upon
the occurrence and at any time during the continuance or existence of any Event
of Default hereunder, Bank may exercise any and all rights and remedies
available to it as a result thereof, whether by agreement, by law, or otherwise.

8. Company’s compliance with the terms and conditions set forth herein, and the
absence of any Event of Default hereunder, shall not, in any way whatsoever,
limit, restrict or otherwise affect or impair Bank’s right or ability to make
demand for payment of any or all Liabilities which may be on a demand basis at
the time of such demand, in Bank’s sole and absolute discretion exercised using
commercial reasonableness, and the existence of any Event of Default hereunder
shall not be the sole reason or basis for enabling Bank to make demand for
payment of all or any part of such Liabilities.

9. No forbearance on the part of the Bank in enforcing any of its rights or
remedies under this Agreement or any other Loan Document, nor any renewal,
extension or rearrangement of any payment or covenant to be made or performed by
Company hereunder or any such other Loan Document, shall constitute a waiver of
any of the terms of this Agreement or such Loan Document or of any such right or
remedy.

10. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein and the parties attorn to the non-exclusive jurisdiction of
the courts of the Province of Ontario.

11. All covenants, agreements, representations and warranties by or on behalf of
Company made in connection with this Agreement and any other Loan Documents
shall survive the borrowing hereunder or thereunder and shall be deemed to have
been relied upon by Bank. All statements contained in any certificate or other
document delivered to Bank at any time by or on behalf of Company pursuant
hereto shall constitute representations and warranties by Company.



--------------------------------------------------------------------------------

12. This Agreement may be executed and delivered in any number of counterparts,
each of which taken together constitute one and the same instrument.

13. The unenforceability of any provision of this Agreement shall not affect the
enforceability of the remainder of this Agreement.

14. Company agrees that it will pay all costs and expenses incurred by Bank in
connection with preparation of this Agreement and any other Loan Documents,
including, without limitation, reasonable attorney’s fees and disbursements of
counsel for the Bank.

15. This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns; provided, however,
that Company shall not assign or transfer any of its rights or obligations
hereunder or otherwise in respect of any of the Liabilities without the prior
written consent of Bank.

16. COMPANY AND BANK, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT, WAIVE ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR THE LIABILITIES.

[Signature Page Follows]



--------------------------------------------------------------------------------

If the foregoing is acceptable to Company, please indicate such with the
authorized signature of Company as provided below.

 

Very truly yours,

COMERICA BANK, a Texas banking association and authorized foreign bank under the
Bank Act (Canada)

By:

 

/s/ Omer Ahmed

 

Omer Ahmed

Its:

 

Portfolio Manager

ACCEPTED AND AGREED:

MANITEX LIFTKING, ULC

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

Its:

 

Vice President

Dated as of the Effective Date.



--------------------------------------------------------------------------------

Schedule 5(c)

Permitted Encumbrances

 

1.

Purchase Money Security Interest in certain items in favour of Manitou Americas,
Inc. (f/k/a Gehl Company) pursuant to Ontario PPSA file number 636045921.



--------------------------------------------------------------------------------

Schedule 5(d)

Existing Indebtedness

None